Digitally signed by
                                                                              Reporter of
                                                                              Decisions
                                                                              Reason: I attest to
                             Illinois Official Reports                        the accuracy and
                                                                              integrity of this
                                                                              document
                                     Appellate Court                          Date: 2019.03.26
                                                                              13:04:53 -05'00'



        Sargent Shriver National Center on Poverty Law, Inc. v. Board of Education
                     of the City of Chicago, 2018 IL App (1st) 171846



Appellate Court         SARGENT SHRIVER NATIONAL CENTER ON POVERTY LAW,
Caption                 INC., Plaintiff-Appellant, v. THE BOARD OF EDUCATION OF
                        THE CITY OF CHICAGO, Defendant-Appellee.



District & No.          First District, First Division
                        Docket No. 1-17-1846



Filed                   December 3, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 2016-CH-16301;
Review                  the Hon. Kathleen Pantle, Judge, presiding.



Judgment                Affirmed.


Counsel on              Loevy & Loevy, of Chicago (Matthew Topic and Joshua Burday, of
Appeal                  counsel), for appellant.

                        Joseph T. Moriarty, Lee Ann Lowder, and Anna R. Slater, of Board of
                        Education of the City of Chicago, for appellee.



Panel                   PRESIDING JUSTICE MIKVA delivered the judgment of the court,
                        with opinion.
                        Justices Pierce and Griffin concurred in the judgment and opinion.
                                             OPINION

¶1       Plaintiff, the Sargent Shriver National Center on Poverty Law, Inc. (Shriver), is a
     nonprofit legal and policy advocacy organization for low-income individuals and families. In
     June 2016, Shriver made three requests under the Freedom of Information Act (FOIA or Act)
     (5 ILCS 140/1 et seq. (West 2016)) to the Board of Education of the City of Chicago (Board)
     for the release of certain records regarding policing in the Chicago Public Schools (CPS).
     Shriver allegedly sought these records because of its concern that student discipline and
     arrests contribute to a school-to-prison pipeline that disproportionately affects minority
     children.
¶2       In each instance, the Board denied Shriver’s request in writing, explained why
     compliance would be unduly burdensome, and invited Shriver to narrow its request.
     Following the third denial, Shriver sued the Board for willful violation of FOIA. Following
     briefing and argument, the circuit court granted the Board’s motion to dismiss Shriver’s
     complaint with prejudice, for failure to state a claim on which relief could be granted. For the
     reasons that follow, we affirm.

¶3                                         I. BACKGROUND
¶4       Attached to and incorporated by reference into Shriver’s complaint were its three records
     requests and the Board’s three denials. The first request, sent electronically through the CPS
     FOIA portal on June 2, 2016, was for complaints made to CPS, from 2012 to 2016, involving
     police officers or security guards stationed inside CPS schools. Shriver alleged that,
     immediately upon receiving the request, the Board sent an automated reply seeking an
     extension of FOIA’s standard five-day response period of five additional business days in
     which to respond. On June 10, 2016, six business days after receiving Shriver’s request, the
     Board denied the request. The Board explained that it could not generate a report containing
     the requested information, stating:
                  “The District does not maintain an overall ‘complaints’ database and does not, in
             the ordinary course of business, maintain or generate reports showing complaints
             made to CPS involving police officers or security guards inside schools or any
             particular type of school employee or contractor. Therefore, the District has no
             electronic means to generate the report you request.”
¶5       The Board also explained why, given the nature of its records and the scope of Shriver’s
     request, it believed compliance would be unduly burdensome:
                  “The District’s records on complaints could be located in a multitude of paper
             files, e-mails, individual complaint letters, discipline files, investigation reports, to
             name a few. Furthermore, such complaint records could be located at any or all of the
             District’s administrative offices and/or 600+ CPS schools that would require
             individual outreach to assemble responsive records. Therefore, pursuant to 5 ILCS
             140/3(g), your request is unduly burdensome as the burden on the District to search
             for possible responsive records outweighs any possible public interest in the
             information. *** [T]he District could face hundreds of man hours just to search
             discipline records alone to identify complaints against security personnel and police
             officers that led to disciplinary action.”


                                                 -2-
¶6       The Board invited Shriver to narrow and clarify its request by providing a shorter time
     frame or by specifying the type of documents it was seeking, where the complaints may have
     been submitted to and by whom, and whether the complaints were made in connection with a
     judicial or an administrative proceeding.
¶7       Before it even received the Board’s response, however, Shriver sent a second, narrower,
     electronic request on June 8, 2016, seeking “[a]lleged employee misconduct[ ] reports
     involving in school police officers in any capacity entered into the VERIFY system in 2014.”
     Shriver alleged that the Board again sent an automated reply seeking an extension of five
     business days in which to respond. And six business days after Shriver’s request, on June 16,
     2016, the Board again denied the request, explaining that, although Shriver had identified a
     particular database and narrowed its request to a single year, the request was still unduly
     burdensome:
             “The District’s VERIFY system does not include a field to identify ‘in-school police
             officer’ therefore we have no way to query the VERIFY system for the incident
             reports you request. The only way to identify responsive incident reports would be to
             (1) program a data pull for all incidents recorded in VERIFY as ‘alleged employee
             misconduct’ which is estimated at more than 600 incidents for 2014, [and] (2) review
             the individual narrative description entered for each incident to determine if ‘police
             officer’ is noted. Note that there is no CPS employee job title for In-School Police
             Officer.
                 *** [T]he District would face hundreds of man hours to research and identify
             responsive incident reports and then also redact the reports to remove personally
             identifiable student information and other information exempt from release under
             FOIA.”
¶8       The Board again invited Shriver to narrow or clarify its request, and on June 16, 2016,
     Shriver made its third and final request, for all “[a]lleged employee misconduct[ ] reports
     [ ]entered into the VERIFY system in 2014.” Shriver alleged that the Board again sent an
     automated reply seeking an extension of five days for its response. Seven business days after
     Shriver’s request, on June 27, 2016, the Board denied the request, providing the following
     explanation:
                 “Your request is categorical and voluminous in nature. A search of ‘alleged
             employee misconduct reports entered into the VERIFY system in 2014’ yielded 635
             results. The District would face hundreds of man hours to review responsive incident
             reports and then also redact the reports to remove personally identifiable student
             information and other information exempt from release under FOIA. The time and
             resources required to fulfill this request outweigh any public interest in these records
             and would clearly burden the operations of the District.”
¶9       On December 16, 2016, Shriver sued the Board, asserting three claims of willful violation
     of FOIA, one for each of its denied requests. Shriver additionally alleged that it was improper
     for the Board, as part of its routine handling of FOIA requests, to automatically take a
     five-day extension of time in which to respond to requests. Shriver sought a declaration that
     the Board had violated FOIA and an order requiring the Board to produce the requested
     records, enjoining it from taking extensions via automated response, imposing civil penalties
     for willful violations, and awarding Shriver attorney fees and costs as a prevailing party.


                                                -3-
¶ 10       On March 20, 2017, the Board moved to dismiss Shriver’s complaint, pursuant to section
       2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2016)), for failure to
       state a claim on which relief could be granted. The Board argued that Shriver had failed to
       allege that the Board had willfully or intentionally failed to comply with FOIA or had
       otherwise acted in bad faith. In response, Shriver insisted that, at the pleading stage, it only
       needed to allege that it requested public documents from the Board and that its requests were
       denied; it was the Board’s burden to prove, by clear and convincing evidence, that it would
       have been unduly burdensome to produce the requested records.
¶ 11       In its written order entered on July 14, 2017, the circuit court dismissed Shriver’s
       complaint with prejudice. The court agreed with the Board that section 3(g) of FOIA (5 ILCS
       140/3(g) (West 2016)) “requires only that a public body specify in writing the reasons
       compliance would be unduly burdensome and the extent to which compliance would burden
       the public body’s operations.” The court found that the five-day extensions of time taken by
       the Board were proper, the Board’s written responses contained “paragraphs of explanations
       for why the requests were unduly burdensome and why they could not be complied with,”
       and the Board had no additional burden to prove undue burden by clear and convincing
       evidence,” a standard the court concluded only applied to the record-specific exemptions
       found in section 7 of FOIA (id. § 7). The court ruled that Shriver had failed to allege any
       facts which, if true, would establish that the Board’s refusal to produce the records was
       willful and intentional or otherwise made in bad faith. This appeal followed.

¶ 12                                       II. JURISDICTION
¶ 13       The circuit court dismissed Shriver’s complaint with prejudice on July 14, 2017, and
       Shriver timely filed its notice of appeal from that order on July 24, 2017. We have
       jurisdiction over this matter pursuant to Illinois Supreme Court Rules 301 and 303, governing
       appeals from final judgments in civil cases. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff.
       July 1, 2017).

¶ 14                                         III. ANALYSIS
¶ 15       A motion to dismiss under section 2-615 “challenges the legal sufficiency of [a]
       complaint based upon defects apparent on its face.” Khan v. Deutsche Bank AG, 2012 IL
112219, ¶ 47. “The essential question is whether the allegations of the complaint, when
       construed in the light most favorable to the plaintiff, are sufficient to establish a cause of
       action upon which relief may be granted.” Cochran v. Securitas Security Services USA, Inc.,
       2017 IL 121200, ¶ 11. Dismissal is proper when “it is clearly apparent from the pleadings
       that no set of facts can be proven that would entitle the plaintiff to recover.” Id. We accept as
       true all well-pleaded facts and reasonable inferences that may arise from those facts. Kanerva
       v. Weems, 2014 IL 115811, ¶ 33. Our review of an order granting or denying a motion to
       dismiss is de novo. Cochran, 2017 IL 121200, ¶ 11.

¶ 16                            A. The Freedom of Information Act
¶ 17       Underlying FOIA is the policy that access to public records “promotes the transparency
       and accountability of public bodies” by allowing “the people to fulfill their duties of
       discussing public issues fully and freely, making informed political judgments and
       monitoring government.” 5 ILCS 140/1 (West 2016). Unless otherwise stated, “[a]ll records

                                                   -4-
       in the custody or possession of a public body are presumed to be open to inspection or
       copying.” Id. § 1.2.
¶ 18       In enacting FOIA, however, the legislature also made clear that it did not intend for
       compliance with records requests “to unduly burden public resources, or to disrupt the
       duly-undertaken work of any public body.” Id. § 1. To this end, section 3(g) of FOIA, relied
       on by the Board in this case, excuses public bodies from complying with categorical requests
       where the burden of doing so would outweigh the public’s interest in the requested
       information. Section 3(g) provides:
               “Requests calling for all records falling within a category shall be complied with
               unless compliance with the request would be unduly burdensome for the complying
               public body and there is no way to narrow the request and the burden on the public
               body outweighs the public interest in the information. Before invoking this
               exemption, the public body shall extend to the person making the request an
               opportunity to confer with it in an attempt to reduce the request to manageable
               proportions. If any public body responds to a categorical request by stating that
               compliance would unduly burden its operation and the conditions described above are
               met, it shall do so in writing, specifying the reasons why it would be unduly
               burdensome and the extent to which compliance will so burden the operations of the
               public body. Such a response shall be treated as a denial of the request for
               information.” Id. § 3(g).
¶ 19       Section 7 of FOIA separately exempts certain types of records or information from
       disclosure. Id. § 7. For example, personal information is exempt from disclosure if it would
       “constitute a clearly unwarranted invasion of personal privacy.” Id. § 7(1)(c). And
       investigatory records are exempt whenever their disclosure would identify an informant,
       “disclose unique or specialized investigative techniques,” or otherwise “interfere with an
       active criminal investigation.” Id. § 7(d)(iv), (v).
¶ 20       In keeping with the legislature’s intent that FOIA be liberally construed in favor of
       disclosure, exemptions are narrowly applied. Southern Illinoisan v. Illinois Department of
       Public Health, 218 Ill. 2d 390, 416 (2006). The burden is always on the public body “to
       establish that its refusal to permit public inspection or copying is in accordance with the
       provisions of the FOIA and that the records fall within the exemption it has claimed.” Id. at
       418 (citing 5 ILCS 140/11(f) (West 1998)). Under section 1.2 of FOIA, “[a]ny public body
       that asserts that a record is exempt from disclosure has the burden of proving by clear and
       convincing evidence that it is exempt.” 5 ILCS 140/1.2 (West 2016); see also id. § 11(f)
       (repeating this requirement); id. § 9(a) (providing that a public body’s denial of a public
       records request must include “a detailed factual basis for the application of any exemption
       claimed”); id. § 9(b) (separately providing that denials based on section 7 exemptions “shall
       specify the exemption claimed to authorize the denial and the specific reasons for the denial,
       including a detailed factual basis and a citation to supporting legal authority”).
¶ 21       Section 11(a) of FOIA provides that a requesting party denied access to a public record
       may sue the public body that denied its request “for injunctive or declaratory relief.” Id.
       § 11(a). And pursuant to section 11(j), “[i]f the court determines that a public body willfully
       and intentionally failed to comply with [FOIA], or otherwise acted in bad faith, the court
       shall also impose upon the public body a civil penalty of not less than $2,500 nor more than


                                                  -5-
       $5,000 for each occurrence.” Id. § 11(j).

¶ 22                                        B. Time Extensions
¶ 23       Based on the speed with which it received the Board’s initial response to each of those
       records, Shriver contends that the Board has a practice of automatically taking a five-day
       extension of time to respond to all requests that it receives, without first evaluating those
       requests to determine if an extension is warranted. Shriver argues that, by engaging in this
       practice, the Board took improper, bad-faith extensions, thus forfeiting its ability to assert
       undue burden as a reason for withholding the requested records. In response, the Board
       argues that the extensions were proper. It also argues that, by failing to raise it in its opening
       brief, Shriver has forfeited any argument that a finding of willful and intentional violations of
       FOIA could be based on the automatic taking of five-day extensions.
¶ 24       Section 3(d) of FOIA provides that a public body must comply with or deny a request for
       public records in writing within five business days of receiving it. Id. § 3(d). Section 3(e),
       however, provides that this time period “may be extended by the public body for not more
       than 5 business days from the original due date,” for any of seven enumerated reasons. Id.
       § 3(e).
¶ 25       We conclude that the extensions taken by the Board in this case were proper. The plain
       language of FOIA gives a public body in receipt of a records request the unilateral ability to
       extend its own response deadline by five days. Id. Only extensions of more than five days
       require the written agreement of the requesting party. Id. The statute requires the public body
       to “notify the person making the request of the reasons for the extension and the date by
       which the response will be forthcoming.” Id. § 3(f). Nowhere does Shriver allege that the
       Board failed to comply with this requirement. Because, for the reasons articulated below, we
       agree with the Board that it would have been unduly burdensome for it to have complied with
       Shriver’s requests, there can be no real dispute that the extensions taken by the Board were
       proper under section 3(e)(vi) of FOIA, which provides that a five-day extension is proper
       when a public body cannot produce the requested records within five days “without unduly
       burdening or interfering with the operations of the public body.” Id. § 3(e)(vi). Other
       enumerated justifications might also be applicable.
¶ 26       Contrary to Shriver’s assertions, the Board’s actions did not run afoul of section 3(d) of
       FOIA, which provides both that a “[f]ailure to comply with a written request, extend the time
       for response, or deny a request within 5 business days after its receipt shall be considered a
       denial of the request” and “[a] public body that fails to respond to a request received may not
       treat the request as unduly burdensome under subsection (g).” Id. § 3(d). In each instance, the
       Board took a permissible extension of time within five business days of receiving Shriver’s
       request and responded to the request in detail within the properly extended period of time
       within which to do so. The circuit court correctly dismissed with prejudice Shriver’s three
       claims for willful and intentional failure to comply with FOIA.

¶ 27                                      C. Undue Burden
¶ 28      We next consider the circuit court’s denial of Shriver’s request for injunctive relief in the
       form of an order requiring the Board to produce the requested records. The Board denied
       each of Shriver’s requests on the basis that compliance would be unduly burdensome. For
       compliance with a FOIA request to be considered unduly burdensome, three things must be

                                                   -6-
       shown: (1) the request must be a categorical one, seeking “all records falling within a
       category”; (2) there must be no way to narrow the request; and (3) the burden on the public
       body must outweigh public interest in the requested information. Id. § 3(g). To properly
       invoke section 3(g), a public body must give the requesting party “an opportunity to confer
       with it in an attempt to reduce the request to manageable proportions” and explain in writing
       why compliance with the request would be unduly burdensome. Id. The parties do not
       dispute that Shriver’s records requests were categorical. And the parties’ pre-suit
       communications indicate that, although invited to do so, Shriver made no further attempts to
       narrow or clarify its requests following the Board’s third denial. We focus then—as the
       parties have in their briefs—on the third element: whether the burden of compliance
       outweighed public interest in the records sought.
¶ 29       Shriver argues that it was the Board’s burden to prove this element by clear and
       convincing evidence. The Board contends, however, that its written responses to Shriver’s
       requests were sufficient to invoke section 3(g). The Board’s position, which the circuit court
       adopted, is that section 3(g) is not a true exemption and the requirement, stated in both
       section 1.2 and section 11(f) of FOIA, that “[a]ny public body that asserts that a record is
       exempt from disclosure has the burden of proving by clear and convincing evidence that it is
       exempt” (emphasis added) (id. § 1.2; see also id. § 11(f)) applies only when a public body
       asserts one of the record-specific exemptions found in section 7 of FOIA (5 ILCS 140/7
       (West 2016)).
¶ 30       In support of this proposition, the Board relies on Shehadeh v. Madigan, 2013 IL App
       (4th) 120742. The plaintiff in that case submitted a FOIA request to the Illinois Attorney
       General seeking “copies of any publications, opinions, reports or other records that would or
       could be used for guidance by [the Attorney General’s] office or any other public body in
       complying with Illinois’s FOIA laws.” (Internal quotation marks omitted.) Id. ¶ 1. The
       Attorney General responded in writing, stating that it would be unduly burdensome to
       comply with the request because a preliminary search had retrieved over 9000 potentially
       responsive files that her staff would have to review and redact by hand. Id. ¶ 5. The Attorney
       General’s office invited the plaintiff to narrow his request by identifying specific FOIA
       exemptions or issues concerning which he hoped to obtain documents, but the plaintiff
       declined to so, electing instead to file a lawsuit. Id. The Attorney General moved for and was
       granted summary judgment on the basis that her office had properly asserted undue burden
       under section 3(g). Id. ¶¶ 10-11, 13.
¶ 31       On appeal, the plaintiff in Shehadeh argued the Attorney General’s office had failed to
       prove that it had either conducted an adequate search or that it would indeed be unduly
       burdensome to comply with plaintiff’s request. Id. ¶¶ 27, 34. The appellate court disagreed,
       finding that the plaintiff’s request was “patently broad on its face” and “[a]ccordingly, the
       Attorney General’s response, explaining the burden that complying with plaintiff’s request
       would cause, was sufficient to claim a section 3(g) exemption in [that] case.” Id. ¶ 28. The
       court rejected the notion that a public body is required—as it would be if asserting a section 7
       exemption—either to demonstrate the adequacy of its search or provide affidavits from its
       staff members in support of a claim of undue burden where the public body has already
       complied with section 3(g)’s requirement that it specify its reasons for noncompliance in
       writing. Id. ¶¶ 30, 34.



                                                  -7-
¶ 32        The Board’s reliance on Shehadeh for the proposition that section 3(g) is not a FOIA
       exemption subject to proof by clear and convincing evidence is misplaced. First, the
       Shehadeh court itself referred to section 3(g) as an exemption throughout its decision. Id.
       ¶¶ 19, 25, 28, 30, 32, 34. Indeed, the term is used in the statute. See 5 ILCS 140/3(g) (West
       2016) (“Before invoking this exemption, the public body shall ***.” (Emphasis added.)). Nor
       are the words “clear and convincing” found anywhere in the Shehadeh decision.
¶ 33        What is clear from Shehadeh is that section 7 exemptions are, by their very nature,
       different from the undue burden exemption in section 3(g). A plaintiff wishing to test the
       applicability of a section 7 exemption has little to go on besides the public body’s bare
       assertion that all responsive records were located and fall within an exempt category. It
       makes sense that in such cases courts have required public bodies to demonstrate, through
       affidavits or an in camera review, that their searches were adequate and that the documents
       they located fall within the claimed category of statutorily exempt documents. See, e.g.,
       Illinois Education Ass’n v. Illinois State Board of Education, 204 Ill. 2d 456, 470-71 (2003).
¶ 34        A plaintiff seeking to test a claim of undue burden under section 3(g) will—if the public
       body has engaged in the good-faith dialogue required by that section—have more
       information at its disposal. When documentation of that exchange is attached to the
       plaintiff’s complaint, and when the public body’s justifications are detailed and not
       conclusory, vague, or sweeping (cf. Day v. City of Chicago, 388 Ill. App. 3d 70, 74 (2009)
       (applying these same criteria to determine when an affidavit in support of a section 7
       exemption can be relied on in lieu of an in camera review)), it may be possible for the circuit
       court to determine on the pleadings whether a public body has made a clear and convincing
       showing of undue burden.
¶ 35        Such is the case here. The Board provided a detailed written response to each of Shriver’s
       records requests. In response to the first request, it explained that the complaints Shriver
       sought were neither centrally located nor kept electronically and invited Shriver to narrow its
       request, either by specifying a shorter time frame or by providing more information about the
       complaints (i.e., who they were submitted by or to, what form they took, and whether they
       were submitted in connection with some sort of formal proceeding). Shriver’s second request
       was narrower; it sought one year of misconduct reports instead of four and specified a
       particular database or software—the “VERIFY system”—in which the complaints might be
       found. The Board again responded in writing, providing details about fields used in the
       VERIFY system and the results of a preliminary search of the system, which identified
       hundreds of potentially responsive files. The Board explained that the only way to isolate
       employee misconduct reports involving in-school officers would be to manually review and
       redact those 600 employee misconduct reports, work it explained would take hundreds of
       hours. Shriver’s final request was actually broader than its second, seeking all employee
       complaints in the VERIFY system, not just those involving police officers.
¶ 36        This written exchange, appended to the complaint, provided the circuit court with an
       adequate understanding of the burden involved in complying with Shriver’s requests. An
       in camera review would not have assisted the court further, as application of section 3(g)
       does not turn on the nature of the withheld documents, but on the nature of the search
       necessary to identify and prepare them for public disclosure. And we see no reason to require
       the Board to submit an affidavit that would, in all likelihood, contain the same information
       provided in its written responses. By insisting that more is required here, Shriver is

                                                  -8-
       essentially asking us to hold that an evidentiary hearing is required whenever a public body
       asserts undue burden under section 3(g). We do not believe this was the legislature’s intent.
¶ 37       We also decline to take judicial notice of a website—provided by Shriver for the first
       time in its appellate reply brief—describing optical character recognition software that it
       contends the Board could have used to convert information in the VERIFY system into
       searchable text. Nothing in Shriver’s complaint or the parties’ pre-suit communications
       indicates that Shriver ever raised this possibility with the Board before filing suit, and
       nothing in the record indicates that Shriver ever asked the circuit court to take judicial notice
       of this purported fact. By raising the argument for the first time in its reply brief, Shriver has
       also deprived the Board of an opportunity to respond to it. Under these circumstances,
       judicial notice would be improper. See Mabry v. Boler, 2012 IL App (1st) 111464, ¶ 15
       (“Generally, arguments not raised before the circuit court are forfeited and cannot be raised
       for the first time on appeal.); Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017) (“Points not argued
       are waived and shall not be raised in the reply brief, in oral argument, or on petition for
       rehearing.”).
¶ 38       In sum, we hold that a public body asserting a section 3(g) exemption must make a clear
       and convincing showing that the burden of compliance outweighs public interest in the
       disclosure of the requested records. This need not always—or even in most
       cases—necessitate an evidentiary hearing or the filing of detailed affidavits. Where, as here,
       the pre-suit communications attached to the complaint demonstrate that the public body has
       complied in good faith with section 3(g) by providing a written explanation for its
       noncompliance and has given the requesting party an opportunity to test the scope of that
       explanation by clarifying or narrowing its request, the circuit court may not need any
       additional information to weigh the burden of compliance against the public’s interest in
       disclosure. What constitutes a clear and convincing showing of undue burden will likely vary
       from case to case, depending on the broadness of the request, the level of detail provided in
       the public body’s response, and the nature of the parties’ exchange.
¶ 39       While we think the record in this case provides a clear and convincing showing of the
       burden compliance would place on the Board, it remains for us to decide whether the circuit
       court erred in concluding that that burden outweighed the public’s interest in the records that
       Shriver sought. We take issue neither with Shriver’s assertion, supported by numerous
       secondary sources, that there is “an alarming national trend” whereby “primarily children of
       color are funneled out of public schools and into the juvenile justice system,” nor with its
       belief that “[p]olice officers patrolling school hallways often have little or no training in
       working with youth.” (Internal quotation marks omitted.) These are certainly matters of great
       public concern. But Shriver’s repeated insistence that “student arrest data” is of critical
       public interest is somewhat misleading. Shriver has not requested student arrest data. Indeed,
       it acknowledges in its brief that the U.S. Department of Justice already requires school
       boards to compile and make school arrest data available to the public. Instead, Shriver has
       requested a broad swath of the Board’s employment records.
¶ 40       We have held that when a request is “overly broad and requires the public body to locate,
       review, redact and arrange for inspection a vast quantity of material that is largely
       unnecessary to the [requestor’s] purpose,” this constitutes undue burden. National Ass’n of
       Criminal Defense Lawyers v. Chicago Police Department, 399 Ill. App. 3d 1, 17 (2010).
       Although we agree with Shriver that it is important for the public to monitor the interactions

                                                   -9-
       police officers have with CPS students, we also agree with the Board that the burden
       associated with reviewing and redacting all of its employee misconduct reports, for an entire
       year, outweighs the possibility that such a broad search would yield material that is necessary
       to Shriver’s stated purpose. Unlike in National Ass’n of Criminal Defense Lawyers, where it
       was clear that each of the requested case files involving eyewitness identifications would be
       relevant to the legislatively mandated study on eyewitness identification procedures that the
       requesting party was charged with carrying out, here, it is uncertain what percentage, if any,
       of the employee misconduct reports Shriver requested might have anything to do with the
       school-to-prison pipeline. Id. at 12.
¶ 41       If Shriver had reason to suspect misconduct within a specific school or by a specific
       officer and had tailored its request accordingly, or if it had focused its requests on the schools
       with the highest student arrest rates, the burden would be lower and the public interest
       higher. As it stands, although we appreciate Shriver’s concerns, what it seeks is an
       opportunity to engage in a fishing expedition through the Board’s files, in the hopes of
       finding that some officer or guard, in some school, engaged in some sort of misconduct that
       may have contributed to a school-to-prison pipeline. Because the attachments to Shriver’s
       complaint sufficiently demonstrate that the burden of compliance with such a request
       outweighs the public’s interest in the records sought, dismissal pursuant section 2-615 of the
       Code was proper.

¶ 42                                      IV. CONCLUSION
¶ 43      For the above reasons, we affirm the circuit court’s dismissal with prejudice of Shriver’s
       complaint for willful violation of FOIA and an order compelling the Board to produce the
       requested records.

¶ 44      Affirmed.




                                                   - 10 -